Citation Nr: 0526427	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  97-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, including as due to exposure to 
Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1970.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
peripheral neuropathy of the left hand and shoulder.  


FINDINGS OF FACT

1.  Service medical records do not include any references to, 
or symptoms of the left upper extremity, or diagnosis of 
peripheral neuropathy in service.  

2.  There are no medical records which could provide a 
diagnosis of peripheral neuropathy of the left upper 
extremity to a degree of 10 percent.  

3.  The National Academy of Sciences has stated the available 
scientific literature indicates that chronic peripheral 
neuropathy is not related to exposure to herbicides. 


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy 
of the left upper extremity, including as due to exposure to 
Agent Orange, have not been met.  38 U.S.C.A. §§ 1103, 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The RO originally denied the veteran's claim in March 1997.  
Subsequently, VCAA became law.  In March 2003, the veteran 
was notified of the provisions of the VCAA.  The letter 
informed him of the evidence necessary to support his claim, 
VA's duty to assist him with obtaining evidence and what 
actions he should undertake.  The letter also explained that 
he could designate a veterans service organization or 
attorney to represent him.  Subsequently, the RO 
readjudicated the veteran's claim in the March 2004 
supplemental statement of the case.  

VA has obtained the veteran's VA treatment records and 
afforded the veteran VA examinations.  The veteran was given 
an opportunity to present testimony at a videoconference 
hearing before the undersigned in February 2000.  The veteran 
has submitted statements from the treating physicians.  The 
veteran's records from the Social Security Administration 
were submitted.  In this instance, the records from the 
veteran's private physicians were not obtained.  In this 
instance, the evidence includes the reports of the National 
Academy of Sciences (NAS).  NAS has addressed the pivotal 
issue in this case, the causation of the veteran's peripheral 
neuropathy.  The Board has concluded that any further efforts 
to develop the claim would not result in any benefit to the 
veteran.  The veteran has been furnished all the intended 
benefits of VCAA.  See generally Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including other organic 
diseases of nervous system, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2004).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2004).

Factual Background and Analysis.  The veteran's Form DD 214s 
indicate the veteran served in the Republic of Vietnam, both 
during his June 1967 to September 1970 and September 1963 to 
June 1967 periods of service.  As the veteran served in the 
Republic of Vietnam during the period set out in the 
regulations, it is presumed he was exposed to Agent Orange in 
service.  38 C.F.R. § 3.307(a)(6)(i) and (iii) (2004).  
Service personnel records also reveal the veteran was 
disciplined for driving a truck without permission and 
causing an accident while he was drunk.  

Service medical records do not include any references to a 
neurological disorder.  At service entrance in August 1963 
the neurological evaluation was normal.  No symptoms of any 
disorder of the left shoulder or hand were noted in service.  
The September 1970 service separation examination did not 
reveal any neurological disorders.  

The veteran contends that since his separation from the 
service he has had numbness and tingling in his left hand and 
shoulder.  He submitted statements from his former spouses, 
parents and friends indicating he had such symptoms.  

A December 1996 letter from the veteran's family physician 
reveals he had treated the veteran since August 1979.  In 
July 1980, the veteran was having trouble with tenderness and 
muscle spasms in his neck and back.  In March 1992, the 
physician noted the veteran was losing muscle tone in the 
left arm.  He referred the veteran to Dr. K.  He indicated 
that his consultants indicated the veteran's symptoms were 
caused by exposure to wartime chemicals, possibly including 
Agent Orange.  Other causes had been tested and ruled out.  

A September 1996 letter from Dr. K. indicates the veteran had 
progressive numbness and atrophy of the left shoulder.  It 
had started many years ago, following his stay in Vietnam.  
The veteran had been worked up for foraminal compression of 
multiple cervical nerve roots.  It was Dr. K.'s conclusion 
that the veteran's peripheral neuropathy was related to his 
exposure to war-time chemicals.  

During a July 1997 VA examination, the veteran reported he 
was "kicked out" of the service due to excessive drinking.  
He indicated he had continued to drink until 1979, but had 
been sober since that date.  He thought his first marriage 
had ended due to his problems with alcoholism.  

Dr. K. in a July 1997 letter indicated he had reviewed the 
veteran's medical history and found that the veteran had 
developed left arm numbness very soon after his exposure to 
Agent Orange in 1968.  Dr. K felt that the veteran's present 
problems could be directly related to his exposure in 
service.  His opinion was based on the fact that no other 
etiology of his condition had been discovered.  

A September 1997 letter from Dr. K indicates the veteran had 
severe disk disease with degenerative arthritis of the 
cervical spine and had developed a neuropathy of the brachial 
plexus.  Dr. K. again in March 1998 indicated the veteran's 
left shoulder problem was related to chemical exposure.  

May 1998 VA records noted the veteran had complained of left 
arm weakness.  The veteran was a recovering alcoholic.  There 
was no history of diabetes in his family.  

In September 2000, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) verified the veteran's 
unit was sprayed with Agent Orange on numerous occasions in 
1968 and 1969.  

An October 2002 VA examination of the veteran by Dr. R., 
included diagnoses of bilateral median and ulnar nerve 
mononeuropathies "that are service-connected."  Dr. R. 
examined the veteran again in May 2003.

In July 2003, Dr. R. again examined the veteran and diagnosed 
likely multilevel cervical radiculopathy versus brachial 
plexopathy.  He also indicated it was unlikely the veteran's 
upper extremity weakness was related to Agent Orange or to 
any other neurotoxin.  

In August 2004, an electromyographic study (EMG) and magnetic 
resonance (MRI) imaging were performed.  The interpretation 
of the EMG was that the study was abnormal.  It showed 
changes suggestive of radiculopathy involving the C5-6 nerve 
roots to the left.  It also showed changes that would suggest 
a mild degree of median nerve entrapment at the wrist, 
especially of the right hand more than the left.  The MRI 
revealed mild to severe foraminal stenosis at multiple 
levels.  

After reviewing the EMG and MRI results, Dr. R. diagnosed 
multilevel degenerative joint disease with varying degrees of 
spinal stenosis and idiopathic peripheral polyneuropathy.  In 
his report, Dr. R. indicated that in the literature he had 
reviewed, Agent Orange did not result in motor weakness, 
especially of the upper extremities.  It was his opinion, 
that he could not find a link between Agent Orange and the 
veteran's current medical conditions.  

The regulations provide presumptive service connection for 
only certain diseases based on exposure to Agent Orange in 
service.  38 C.F.R. § 3.309(e) (2004).  Presumptive service 
connection is provided only for acute and subacute peripheral 
neuropathy, that is transient peripheral neuropathy that 
appeared within weeks or months of exposure to an herbicide 
agent and resolved within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2 (2004).  For that reason, 
service connection for peripheral neuropathy is not warranted 
based on the presumptive provisions.  

The appellant is not limited to demonstrating that service 
connection is warranted on a presumptive basis.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  He may also 
prevail if the evidence demonstrates his peripheral 
neuropathy was incurred in service.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Competent medical evidence is required when questions of 
medical etiology arise.  38 C.F.R. § 3.159.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran, his 
family and friends are competent to report only symptoms a 
lay person is capable of observing.  

The Secretary of VA has requested that the National Academy 
of Sciences review the available scientific literature to 
ascertain whether there is a link between exposure to 
herbicides and peripheral neuropathy.  In the Federal 
Register at 61 Fed. Reg. 57586 it was reported that the 
National Academy of Sciences (NAS), in its 1996 report, 
assigned chronic peripheral neuropathy to a category labeled 
inadequate/insufficient evidence to determine whether an 
association exists.  NAS defined that category as meaning 
that the available studies are of insufficient quality, 
consistency, or statistical strength to permit a conclusion 
regarding the presence or absence of an association with 
herbicide exposure.  The studies reviewed by NAS suggested 
that the development of peripheral neuropathy can follow high 
levels of exposure to herbicides, and that peripheral 
neuropathy associated with herbicide exposure will manifest 
very soon after exposure.  The trend to recovery reported and 
the negative findings of many long-term follow-up studies of 
peripheral neuropathy suggested that if such a neuropathy 
develops, it resolves with time.  These findings are 
consistent with the findings of other studies that found no 
evidence of increased occurrence of chronic peripheral 
neuropathy after TCDD exposure.  The Secretary determined 
that a positive association does not exist between herbicide 
exposure and the subsequent development of chronic peripheral 
neuropathy.  See also 61 Fed. Reg. 41446-47.  

In reviewing the opinions from Dr. K., the veteran's family 
physician, and the earlier opinions of the VA physician Dr. 
R, the Board noted they did not provide any rationale, 
scientific basis, or reference any studies which supported 
their opinions.  See Lennox v. Principi, 353 F. 3d. 941 
(2003).  

They indicated only that other causes for the veteran's 
claimed peripheral neuropathy had been ruled out.  There is 
no indication in the record of any testing for a vitamin 
deficiency or any references to consideration of the 
veteran's history of alcoholism.  The Board has concluded 
that those opinions are of very little weight, when compared 
with the conclusions of the NAS which includes a review of 
all the available literature.  Significantly, the Board notes 
that Dr. R. changed his opinion after reviewing the medical 
literature.  

Although the veteran has reported having symptoms in his left 
upper extremity since service, the first indication of any 
possible neuropathy was noted by his family physician many 
years after his separation from the service.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service when 
considering a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330 (2000).  The family physician indicated he had 
been treating the veteran since 1979, but first referred him 
for a neurological evaluation in 1992.  The symptoms noted 
earlier in 1979 and 1980 did not include any numbness or 
tingling of the left upper extremity.  The first diagnosis of 
any neuropathy appears in medical records in the 1990's.  
There is no diagnosis of peripheral neuropathy within the 
initial post-service year.  There is no basis in the record 
for a finding that the veteran had peripheral neuropathy to a 
degree to 10 percent during the initial post service year.  
38 C.F.R. § 4.124a.  

The Board has concluded that the weight of the evidence is 
against the veteran's claim for service connection for 
peripheral neuropathy of the left shoulder and hand.  


ORDER

Service connection for peripheral neuropathy of the left 
shoulder and hand is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


